Citation Nr: 1230387	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  08-27 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for swelling in the joints.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1957 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing was held on February 23, 2010, in St. Petersburg, Florida, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.  The Veteran was also afforded a hearing before the Decision Review Officer (DRO) at the RO on May 14, 2008.  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Rheumatoid arthritis did not have its onset in service or within one year of separation from active service and the most persuasive medical evidence does not establish a nexus between the rheumatoid arthritis and any in-service event, injury, or disease.  The most persuasive evidence of record does not relate the Veteran's current rheumatoid arthritis to a service-connected disability.

3.  Resolving the benefit of the doubt in favor of the Veteran, hemorrhoids had their onset in active service.  


CONCLUSIONS OF LAW

1.  Swelling of the joints including rheumatoid arthritis was not incurred in active service, may not be presumed to have been so incurred, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

2.  Hemorroids were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in June 2006 with regard to the claims for service connection.  The letter addressed all of the notice requirements and was sent prior to the initial unfavorable decision by the AOJ in September 2006.

The Board acknowledges that the June 2006 letter did not include the information and evidence necessary to substantiate a claim for secondary service connection.  Although not specifically claimed by the Veteran, he did mention his service-connected right foot fracture when discussing his claim for service connection for rheumatoid arthritis.  In the April 2012 supplemental statement of the case, the RO explained why secondary service connection was not warranted.  In a May 2012 post-remand brief, the Veteran's representative specifically noted the provisions of 38 C.F.R. § 3.310 - secondary service connection.  Thus, the Board finds that the Veteran and his representative have expressed an understanding of the principles involved, inasmuch as they have gathered evidence to support the claim.  In light of the above, the Board finds that the Veteran has actual knowledge of the information needed to substantiate his claim, and a reasonable person could be expected to understand what was needed.  See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate her claim by way of the arguments made to the RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a notice error).  Accordingly, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's private treatment records were obtained in connection with the Veteran's case and reviewed by both the RO and the Board.  The Board acknowledges that the Veteran's service treatment records are unavailable.  The claims file documents efforts by the RO to obtain these records.  The RO submitted a request to the National Personnel Records Center (NPRC) in June 2006 requesting all service treatment records.  The NPRC responded that the statement of medical condition was mailed and there were no other service treatment records on file at Code 13.  It was noted that the whereabouts were unknown.  The Veteran was informed that his service records were unavailable in a July 2006 letter and was asked to submit any records that were in his possession.  See McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Veteran did not submit any service records.  However, in a July 2006 report of contact, the Veteran indicated that he was separated at MacDill Air Force Base and that perhaps his records were archived there.  Although the Board acknowledges the Veteran's suggestion, the VA adjudication manual shows that the proper location for the Veteran's records is code 13.  M21-1MR Part III, Subpart iii, Chapter 2, Section J, paragraph 69.  There is no other recommended records depository to contact regarding the Veteran's service treatment records.  Based on the foregoing, further requests for service treatment records pertaining to the Veteran would be futile and no further development is necessary.  38 C.F.R. §3.159(c)(2).

The record reveals that the Veteran was afforded VA examinations with respect to his claims for service connection for swelling in the joints and hemorrhoids.   Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate as the examiners reviewed the claims file, considered the Veteran's statements, and provided medical opinions with supporting rationale in accordance with the remand directives.  Therefore, the Board's remand directives have been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

I.	Swelling of the joints

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for swelling of the joints.

As discussed above, the Veteran's service treatment records are not available.  When a Veteran's service treatment records are unavailable, VA's duty to assist and the Board's duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule (see 38 U.S.C.A. §§ 71204(d)(1), 5107(b)) are heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The medical evidence shows that the Veteran began to complain of swelling in his joints in the 2000s.  The impression was first listed as possible gout.  However, the subsequent records include diagnoses of rheumatoid arthritis.  

The Veteran was afforded a VA examination in February 2011.  The examiner reviewed the claims file.  It was noted that the date of onset of the swelling of the joints was in November 2005.  The Veteran stated that his rheumatoid arthritis was stable on Enbrel.  The swelling involved the hands and the feet.  The Veteran was diagnosed with rheumatoid arthritis.  The examiner opined that the rheumatoid arthritis was not caused by or a result of service.  (The Board notes that the examiner mistakenly wrote "not caused by or a result of swelling of the joints" which was an error).  The examiner stated that: "the Veteran has been diagnosed with rheumatoid arthritis as the cause of his past hand and feet swelling which is well controlled on Enbrel.  Rheumatoid arthritis is a chronic systemic inflammatory disorder that may affect many tissues and organs, but principally attacks synovial joints, which would not be a result of the Veteran's active service including his jump status."  The examiner also opined that swelling of the joints was not caused by and/or aggravated by his service-connected right foot fracture.  The examiner explained that the swelling of the joints was related to rheumatoid arthritis which would not be caused or aggravated by the Veteran's prior history of right foot fracture of which there are no reported complaints related to right foot pain in the area of previous fracture by clinical examination and from review of the last VA examination in July 2008.  Rheumatoid arthritis is not caused by a fracture as this is a chronic systemic inflammatory disorder that may affect many tissues and organs but principally attacks synovial joints.    

In reviewing the aforementioned evidence of record, the Board finds that the most competent and persuasive evidence weighs against finding that any current swelling of the joints, to include rheumatoid arthritis, had its onset or was incurred in active service.  Here, the Veteran reported going on many parachute jumps and that this perhaps caused his rheumatoid arthritis.  However, he did not report any chronic symptoms.  In fact, the private treatment records dated in the 2000s shows that the Veteran reported the onset of his symptoms as beginning several years ago.  Further, the Board finds that the February 2011 VA examiner's opinion is most persuasive regarding the etiology of the Veteran's rheumatoid arthritis.  The examiner acknowledged the Veteran's theory of etiology; however, provided a negative nexus opinion by stating that rheumatoid arthritis would not result from the Veteran's jump status.  The Board finds that the VA examiner's opinion is the most persuasive evidence of record with respect to the etiology of the Veteran's disability because the examiner reviewed the claims file, considered the Veteran's statements, and provided an opinion with supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (noting that it is what an examiner learns from the claims file for use in forming the expert opinion that matters and that, when the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment).  Therefore, the Board finds that service connection is not warranted for swelling of the joints to include rheumatoid arthritis.  

In making the above determination, the Board recognizes the Veteran's statements that his rheumatoid arthritis is related to active service.  A veteran is competent to describe his symptoms during service and his experiences.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

Here, the Veteran has not provided statements related to the chronic nature of his rheumatoid arthritis but has stated that it is related to active service.  He is not competent to provide an opinion as to the etiology of his swelling of the joints to include rheumatoid arthritis.  Rheumatoid arthritis is not a condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Thus, the Board cannot assign any significant weight to the lay assertions about a diagnosis or etiology of rheumatoid arthritis.  Furthermore, the Board finds that the VA examiner's opinion is more persuasive than the Veteran's statements.  The February 2011 VA examiner conducted a physical examination of the Veteran, reviewed the entire claims file and medical history of the Veteran, and provided a nexus opinion with a supporting rationale.  The examiner specifically addressed the Veteran's contentions and still provided a negative nexus opinion.  Thus, the Board finds that the VA examiner's opinion as more persuasive than the statements of the Veteran with respect to the etiology of the Veteran's disability.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Again, the Board notes that service connection may be granted based on continuity of symptomatology.  However, the Veteran has not alleged such in this case.  In fact, he dated the onset of his rheumatoid arthritis as beginning in the 2000s, many years after separation from active service.  Therefore, service connection on the basis of continuity of symptomatology is denied.

For the reasons stated above, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for swelling of the joints to include rheumatoid arthritis.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Consequently, the benefit sought on appeal must be denied. 

In addition, the Board must also consider service connection on a secondary basis. The Veteran has indicated that his rheumatoid arthritis may be related to his service-connected right foot fracture.  

The evidence shows that the Veteran has a current diagnosis of rheumatoid arthritis and is service-connected for a right foot fracture.  Therefore, the question that remains is whether the Veteran's rheumatoid arthritis was proximately caused or aggravated by his service-connected right foot fracture.

In this case, the February 2011 VA examiner opined that rheumatoid arthritis was not caused by a fracture as this is a chronic systemic inflammatory disorder that may affect many tissues and organs but principally attacks synovial joints.   The February 2011 VA examiner's opinion is the most persuasive evidence of record as the examiner reviewed the entire claims file including the Veteran's contentions and provided a medical opinion with supporting rationale.  Therefore, the Board finds that the medical evidence weighs against service connection.  

In making the above determination, the Board recognizes the Veteran's general statements that his rheumatoid arthritis was caused or aggravated by his service-connected right foot fracture.  In this case, although the Veteran is competent to report his symptoms, he is not competent to provide an opinion as to the etiology of his rheumatoid arthritis.  Rheumatoid arthritis is not a condition that can be causally related to a service-connected disability without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Thus, the Veteran is not competent to provide an opinion as to the etiology of his rheumatoid arthritis. Furthermore, the Board finds that the February 2011 VA examiner's opinion is more persuasive than the Veteran's general statements.  The examiner's opinion was based on a review of the claims file and on his expertise as a physician.  Thus, the Board finds that the VA examiner's opinion is more persuasive than the statements of the Veteran with respect to the etiology of the rheumatoid arthritis.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Finally, service connection for certain diseases, including arthritis, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Board notes that there is no evidence in this case that arthritis manifested itself to a degree of 10 percent or more within a year after the Veteran's separation from active service.  Accordingly, service connection may not be granted on a presumptive basis.              38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(a).

For the reasons stated above, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection on a direct and secondary basis.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application in the instant case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Consequently, the benefit sought on appeal must be denied.




II.	Hemorrhoids

In considering the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for hemorrhoids.  

The Veteran has contended that he first began to experience hemorrhoids during active service and that they have continued until the present time.  The Board notes that the service treatment records are unavailable.  

The Veteran was afforded a VA examination in February 2011.  The claims file was reviewed.  The Veteran reported the onset of his hemorrhoids as between 1959 and 1962.  He reported that while he was stationed in Europe most of his assignments were armoured calvary and he rode in tanks and jeeps which he felt caused his hemorrhoids.  He was seen while on active duty for hemorrhoids but states his medical records were not able to be located to verify this information.  He has used Preparation H over the years and did not report any current hemorrhoid flare.  The examiner opined that the issue of etiology could not be resolved without resort to mere speculation.  The rationale provided was that the Veteran had clinical evidence of skin tags which were often the result of a prior anorectal insult or injury.  An acute swelling of an external hemorrhoid, if left untreated, frequently leaves behind a skin tag - also referred to as a hemorrhoidal tag.  A number of factors can lead to the formation of hemorrhoids including but not limited to irregular bowel habits (constipation or diarrhea), exercise, nutrition, increased intra-abdominal pressure (prolonged straining), genetics, absence of valves within the hemorrhoidal veins, and aging.  Other factors that can increase the rectal vein pressure resulting in hemorrhoids include obesity and sitting for long periods of time.  Because there are so many factors which could contribute to the condition and without the ability to show evidence of hemorrhoids by the record, the examiner could not say without resort to mere speculation as to the actual cause of the Veteran's reported hemorrhoids.  

Given the absence of the Veteran's service treatment records, the Veteran's competent testimony and statements regarding the recurrent hemorrhoids since active service, the Board finds that the evidence is in equipoise as to whether the Veteran's hemorrhoids had their onset in active service.  Therefore, in resolving the benefit of the doubt in favor of the Veteran, service connection is warranted for hemorrhoids.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for swelling in the joints is denied.

Service connection for hemorrhoids is granted.


REMAND

Reason for Remand:  To obtain a clarifying medical opinion.  

In December 2010, the Board remanded the Veteran's claim for service connection for a skin disorder for a VA examination with nexus opinion.  In pertinent part, the examiner was asked to provide an opinion as to whether any skin disorder is causally or etiologically related to his service in Vietnam or presumed exposure to Agent Orange.  The Veteran was provided a VA examination in February 2011.  The examiner opined that the Veteran's skin disorder was less likely than not caused by or a result of service.  The examiner noted that frequent or intense exposure to UV rays, typically from the sun, causes actinic keratosis.  The examiner also opined that the Veteran's squamous cell carcinoma was less likely than not caused by or a result of service.  It was noted that the Veteran had multiple risk factors for development of SCC.  The Veteran's sun exposure during his time in service would only be a small portion of time with relation to any sun exposure post service.  When discussing a possible etiological relationship to exposure to Agent Orange, the examiner simply stated that the Veteran's diagnosed skin conditions were not presumptive conditions related to Agent Orange.  The Board finds that the examiner's opinion is inadequate with respect to the question involving a relationship between the Veteran's skin disorders and his exposure to Agent Orange in Vietnam.  The availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The examiner's bare conclusion that the Veteran's skin disorders were not related to Agent Orange exposure as they are not recognized as presumptive conditions under VA regulations is not adequate.  In light of the above, the Board finds that a new VA medical opinion is required to resolve the issue of etiology in this case.  

The Board acknowledges that there is a favorable medical opinion with respect to the etiology of the Veteran's skin disorder.  The Veteran's private physician submitted a May 2008 statement and explained that he took care of the Veteran when he worked at the MacDill Air Force Base from 1974 to 1976.  Dr. S.M.K. stated that he informed the Veteran that his pre-cancerous skin lesions which have required continual removal are probably related to his defoliant exposure in Vietnam.   Although VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant, see Mariano v. Principi, 17 Vet. App. 305, 312 (2003), VA has discretion to determine when additional information is needed to adjudicate a claim.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim).  Here, Dr. S.M.K.'s opinion is speculative.  The use of equivocal language makes a statement by an examiner speculative in nature.  The term "probably" could equally be seen to state "probably not."  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  Furthermore, Dr. S.M.K. did not provide a rationale for the expressed medical opinion.  Therefore, a clarifying medical opinion is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should refer the Veteran's claims folder to the February 2011 VA examiner or, if he or she is unavailable, to another suitably qualified VA examiner for clarifying opinions as to the nature and etiology of the Veteran's skin disorders.  The examiner is requested to review all the records in the claims file.  

Provide an opinion as to whether it is at least as likely as not that any diagnosed skin disorder had its onset in active service.  Discuss the Veteran's contentions regarding observing lesions on his skin a couple of years after separation from active service.  Provide a medical opinion as to whether any diagnosed skin disorder is causally or etiologically related to active service to include exposure to Agent Orange.  The examiner should also provide an opinion as to whether the Veteran's squamous cell carcinoma is at least as likely as not related to active service to include Agent Orange exposure.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


